

116 HR 9012 IH: Small Business Protection Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9012IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Huizenga (for himself and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to eliminate Federal Prison Industries advantages over the private sector and small business in the procurement of commercially available goods and services.1.Short titleThis Act may be cited as the Small Business Protection Act of 2020.2.Modifications in authority of Federal Prison Industries(a)Elimination of mandatory sourcing for Government contracts(1)Section 4124 of title 18, United States Code, is repealed.(2)The table of sections at the beginning of chapter 307 of title 18, United States Code, is amended by striking the item relating to section 4124.(b)Elimination of Small Business Set-Asides for Federal Prison IndustriesSection 4122 of title 18, United States Code, is amended by adding at the end the following:(f)Federal Prison Industries is ineligible to produce any product under a contract awarded to a small business concern pursuant to section 15(a) of the Small Business Act..(c)Protection of classified and sensitive informationSection 4122 of title 18, United States Code, as amended by subsection (b), is further amended by adding at the end the following:(g)The head of an executive agency may not enter into any contract with Federal Prison Industries under which an inmate worker would have access to—(1)any data that is classified;(2)any geographic data regarding the location of—(A)surface and subsurface infrastructure providing communications or water or electrical power distribution;(B)pipelines for the distribution of natural gas, bulk petroleum products, or other commodities; or(C)other utilities; or(3)any personal or financial information about any individual private citizen, including information relating to such person’s real property however described, without the prior consent of the individual..(d)Report to CongressNot later than 180 days after the date of the enactment of this Act, after consultation with the Small Business Administration and the Secretary of the Department of Labor, the Attorney General shall submit to Congress a report on the following:(1)The progress made in the transition of Federal Prison Industries to only manufacturing items or providing professional services solely made or offered overseas. (2)The loss of revenue for Federal Prison Industries that resulted from the transition described in paragraph (1), and the market share of items and professional services described in paragraph (1) that will be needed to make up such loss. (3)The development of an expedited timeline and the necessary action items needed for the transition described in paragraph (1).